Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 26-45 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the dopant-rich insulator cap region including the n-type impurity, the dopant-rich insulator cap region distinct from the undoped insulator region, and the dopant-rich insulator cap region laterally spaced apart from the gate structure”. 

Regarding claim 41. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the dopant-rich insulator cap region including the n-type impurity, the dopant-rich insulator cap region distinct from the undoped insulator region, the dopant-rich insulator cap region is on opposing sidewalls of the fin stub, and the dopant- rich insulator cap region laterally spaced apart from the gate structure”. 

Regarding claim 43. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the dopant-rich insulator cap region including the the dopant-rich insulator cap region laterally spaced apart from the gate structure”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Changhyun Yi/Primary Examiner, Art Unit 2826